Citation Nr: 1216452	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He was awarded the Purple Heart and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified at a personal RO hearing in January 2011, and the Veteran testified before the undersigned at a Board video conference hearing in February 2012.  

In a June 2011 rating decision, the RO denied entitlement to TDIU.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, given that the Veteran now meets the schedular criteria for TDIU due to the allowance of an increased rating for PTSD in this decision and in accordance with Rice, the Board will determine whether entitlement to TDIU is warranted.    

It is noted that the Veteran has been assigned temporary total ratings based on hospitalization for the periods from January 23, 2008 to April 1, 2008, from August 24, 2009, until November 1, 2009, and from March 22, 2010, until May 1, 2010.  As a total rating is already in effect during such periods, the claims for increase do not contemplate those time frames.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD caused deficiencies in most areas due to such symptoms as sleep disturbance, nightmares, flashbacks, intermittent suicidal and homicidal ideation, near continuous depression, anxiety and panic attacks; his PTSD also results in an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected bilateral hearing loss at its most restrictive has been productive of Level II hearing acuity for the right ear and Level II hearing acuity of the left ear.

3.  The Veteran's service-connected PTSD renders him unable to secure and  follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

At the outset, the Board notes that the disposition as to the TDIU claim is fully favorable, obviating the need for VCAA discussion on that issue.  Regarding the remaining claims, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was sent prior to an April 2008 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's Social Security Administration (SSA) records, post-service reports of VA and private treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, his statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in April 2008, March 2009, March 2010, and January 2011 to evaluate the severity of his PTSD.  He was also afforded VA examinations in March 2008, March 2009, February 2010, and January 2011 to evaluate his bilateral hearing loss.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's PTSD and bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

PTSD

The Veteran is seeking an increased rating for his PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, VA treatment records since 2006, as well as VA examinations performed in April 2008, March 2009, March 2010, and January 2011 reflect symptoms including anxiety, impaired concentration and memory, depression, irritability, anger, flashbacks including some vague visual and olfactory hallucinations, intrusive recollections, nightmares, thoughts of harming or killing others, avoidance and startle reflex.  The Veteran also reported intermittent suicidal and homicidal ideation at times, although on numerous other occasions he expressly denied suicidal or homicidal ideation.  Although the March 2009 VA examination characterized his symptoms as mild to moderate, VA treatment records and the remaining VA examinations consistently show symptoms that were considered either moderate to severe or severe.  Significantly, an October 2008 record indicated that the Veteran continued to be severely impaired in occupational, family and social functioning.  

Although some vague hallucinations were reported at times, for the most part the  Veteran denied auditory or visual hallucinations.  Socially, he avoided people and experienced alienation from his family.  Significantly, a January 2009 record indicated that the Veteran was having some psychosis due to trouble with a neighbor whom he had thoughts of harming.  The records also documented that he was hospitalized for PTSD treatment in January 2007, December 2007, from January 2008 to March 2008, July 2008, August 2009 to October 2009, January 2010 and March 2010 to April 2010.  Nevertheless, throughout this period, the VA records documented that the Veteran was consistently alert and oriented times three.  His insight, and judgment were fair or adequate.  His speech and thought processes were consistently normal.  He was appropriately groomed.  

While not dispositive, according to VA records, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from 41 to 55, and primarily from 45 to 50.  The GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Vet Center records showed that the Veteran attended a PTSD combat group from January 2008 to October 2009.  An October 2009 record showed that the Veteran reported forgetfulness, olfactory hallucinations, nightmares, flashbacks, paranoia, hyperarousal, depression, panic attacks and a history of suicidal/homicidal ideation with no current thoughts or intentions.

SSA records showed that the Veteran was considered disabled since September 2008 due to anxiety related disorders.  A November 2008 private assessment done for SSA purposes essentially documented the same symptoms as the VA records.  The Veteran did report some suicidal and homicidal ideation.  Importantly, the examiner concluded that the Veteran was not able to relate appropriately to job supervisors or perhaps even coworkers.  He was considered too anxious and depressed, which would interfere with his ability to concentrate.   

In statements of record and at the RO and Board hearings, the Veteran reported daily panic attacks, an inability to work, continuous depression and anger, avoidance of crowds, thoughts of harming others, suicidal ideation, hypervigilance, nightmares, and flashbacks with some hallucinations.  At the Board hearing, he indicated that he could no longer cook because he forgot to turn off the oven and his wife made him shower and change his clothes.  In an August 2008 statement, the Veteran's wife reported that the Veteran did not function well around people, including family.  She also reported nightmares, which at times were so bad that he was fighting in his sleep and she had to sleep elsewhere.  She also indicated that he had memory issues, got mad over little things, and had problems controlling his actions when anger.  

Based on the evidence of record, the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation throughout the rating period on appeal.  Significantly, although his GAF score was higher at times, throughout the appeal period, the Veteran has predominantly been assigned GAF scores between 41 and 50, which are indicative of serious symptoms such as suicidal ideation or obsessional rituals.  Further, on seven occasions during the appeal period, the Veteran was hospitalized for PTSD symptoms.  Moreover, although he denied any suicidal/homicidal intent at times, the medical evidence shows suicidal and homicidal ideation throughout the appeal period.  

Further, the evidence documents panic attacks, as well as poor memory and concentration.  The Veteran experienced anger outbursts, irritability, and continuous depression as documented in treatment records and VA examinations.  Moreover, he was essentially isolated, with few friends or close relationships.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships that has existed throughout the entire appeal period.  The record also showed a history of problems at work due to issues with supervisors and altercations with coworkers.  Specifically, his symptoms of depression, anxiety, authority issues, and his inability to establish and maintain effective relationships cause occupational and social impairment with deficiencies in work, mood, and family relations.  See 38 C.F.R.  § 4.130, Diagnostic Code 9411.  In summary, resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted throughout the course of the appeal.  See Hart.   

Nevertheless, a higher evaluation of 100 percent is not warranted, as the Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  While vague hallucinations have been documented, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide and of harming others, there is no medical evidence of a persistent danger to hurting self or others.  Significantly, the Veteran has denied suicidal and homicidal ideation on numerous occasions and indicated that he had no intent or plan.  The medical evidence of record routinely showed that the Veteran was able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  

The medical evidence also showed that the Veteran was able to perform his activities of daily living.  Moreover, the GAF scores predominantly assigned of 41 to 50 are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the GAF scores predominantly assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment such as to warrant the next-higher 100 percent evaluation.

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the current 70 percent disability rating.  

In conclusion, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

Bilateral Hearing Loss

The Veteran is also seeking a compensable rating for his service-connected bilateral hearing loss.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The RO determined that the Veteran filed a claim for an increased rating for his service-connected hearing loss in January 2007 based on VA treatment records.  The Veteran reported in an August 2007 statement that he had been issued hearing aids at the VA in July 2007, and this is reflected in June and July 2007 VA treatment records.  However, these records do not include an audiological evaluation for rating purposes.  

The Veteran was afforded a VA audiological examination in March 2008, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
15
50
50
LEFT
15
25
55
55

The puretone threshold average was 31 when rounded in the right ear and 38 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The Veteran reported decreased hearing since Vietnam.  After reviewing the claims file, the impression was moderate sensorineural hearing loss in both ears at 3000 hertz and 4000 hertz.  
	
At the time of the March 2008 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 31 decibels in the right ear, with 90 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 38 decibels in the left ear, with 88 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for both ears equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The Veteran was afforded another VA audiological examination in March 2009, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
20
50
50
LEFT
15
30
55
55

When rounded, the puretone threshold average was 34 in the right ear and 39 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  After reviewing the claims file, the impression was moderate sensorineural hearing loss for the right ear for frequencies 3000 and 4000 hertz, and mild to moderate sensorineural hearing loss for the left ear for frequencies 2000 hertz to 4000 hertz.    

At the time of the March 2009 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 34 decibels in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 39 decibels in the left ear, with 86 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level II for both ears equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The Veteran was afforded another VA audiological examination in February 2010, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
20
50
55
LEFT
15
30
55
50

The puretone threshold average was 35 in the right ear and 38, when rounded, in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  After reviewing the claims file, the impression was moderate sensorineural hearing loss for the right ear for frequencies 3000 and 4000 hertz, and mild to moderate sensorineural hearing loss for the left ear for frequencies 2000 hertz to 4000 hertz.    

At the time of the February 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 35 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 38 decibels in the left ear, with 90 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level II for the left ear equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  


The Veteran was afforded another VA audiological examination in January 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
25
55
55
LEFT
20
35
55
60

When rounded, the puretone threshold average was 39 in the right ear and 43 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  After reviewing the claims file, the impression was moderate sensorineural hearing loss for the right ear for frequencies 3000 and 4000 hertz, and mild to moderate sensorineural hearing loss for the left ear for frequencies 2000 hertz to 4000 hertz.    

At the time of the January 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 39 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 43 decibels in the left ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level II for the left ear equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Remaining VA treatment records continued to show that the Veteran's hearing aids were fitted or adjusted on occasion, but the records do not include a VA audiological evaluation for rating purposes.  Moreover, the remaining medical evidence of record, including SSA records and private treatment records, also do not provide audiological evaluations for rating purposes.  

At the RO hearing and Board hearing, the Veteran reported that he was unable to hear voices clearly and missed pieces of conversation.  He had to ask people to repeat themselves.  He also indicated that he could not hear people approaching.  

At the Board hearing, the Veteran indicated that his hearing had increased in severity since the last VA examination.  However, he appeared to believe that the last examination had been three years prior, whereas, he had actually been afforded a VA examination the previous year in January 2011.  Further, the January 2011 VA audiological evaluation as well as the prior examinations is sufficient for rating purposes in that it gives all the criteria necessary to determine the level of severity of the Veteran's bilateral hearing loss.  In an opinion, VA's General Counsel has stated that the Board is not required to remand an appealed disability-benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (1995).

Given that the claims file was reviewed by the VA examiners, and that all of the VA examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations,  the Board finds the examinations to be sufficient for rating purposes.  Again, the Veteran has not clearly expressed, and the record does not otherwise show, any worsening of the disorder since the last examination.   

Further, although the examination reports did not address the functional effects of the Veteran's hearing loss disability, his hearing testimony discussed such effects.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).
  
The Board now turns to whether a compensable rating is warranted for the Veteran's hearing loss.  Based on the most restrictive average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, level II for both ears equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the March 2008, March 2009, February 2010 and January 2011 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular consideration 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With respect to the issue of PTSD, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Importantly, the rating criteria for mental disorders clearly contemplate occupational impairment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

In this case, the VA examiners did not assess the Veteran's functional impairment.  However, as noted above, the Veteran's hearing testimony discussed the functional affects of his bilateral hearing loss.  Therefore, although the examinations are defective under Martinak, the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

As discussed above, in light of the Court's decision in Rice, and given that the claims file contains evidence of unemployability due to the Veteran's service-connected PTSD, the Board now turns to whether entitlement to TDIU is warranted. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the Board's decision granting a 70 percent disability rating for the Veteran's service-connected PTSD, he now meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

However, the Board must still determine whether the Veteran's service-connected PTSD results in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The medical evidence of record, including VA treatment records and VA examination reports, does document severe occupational impairment.  Moreover, although not dispositive, the Veteran is receiving SSA disability benefits due his anxiety related disorders.  The November 2008 private opinion for SSA purposes indicated that the Veteran was unable to relate appropriately to job supervisors or perhaps even coworkers.  The Veteran was considered too anxious and depressed, which would interfere with his ability to concentrate on directions and sustain routine tasks.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board concludes that the Veteran is unemployable due to his service-connected PTSD.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, is granted throughout the course of the appeal, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


